DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18, 2020 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on August 21, 2020. Claims 1, 13, 14, 21, 22, 23, 25, and 27 have been amended. Claims 2-4, 6, and 9-11 have been canceled.

Response to Arguments
Applicant's arguments filed on August 21, 2020 have been fully considered but they are not persuasive. 
As to page 8 of Applicant’s remarks, Applicant argued that the prior art to Selby fails to discloses the new limitation “a plug portion having a substantially curved rear end and a substantially flat forward end” recited in claim 1. However, the Examiner respectfully disagrees. The claimed invention fails to define the location of the rear end and the forward end of the plug in relationship with the cap portion. As a result, the limitation opens more than one interpretation. Because of the ambiguity of the limitations, the Examiner reasonably interprets the D-shaped cross section of the plug portion (42) having a substantially curved rear end at the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 12, 13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially curved rear end" and “substantially flat forward end” in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b) I TERMS OF DEGREE.
Claims 5, 7, 8, 12, 13, 21, and 22 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.


 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 7, 8, 13, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selby (US 2011/0272890 A1) in view of Dornfeld et al. (US 5,458,343) and Hepfinger et al. (US 2012/0261157 A1).
With regard to claim 1, Selby discloses a fire seal end cap (50) comprising: a cap portion (52); and a plug portion (42 in conjunction with 56) protruding from said cap portion (in assembly, both 42 and 56 protruding from 52) along a protrusion direction (helical direction shown in Fig. 2), wherein said cap portion (52) and said plug portion (42/56) are formed from a fire-resistant material (fireseal 42).
Selby further disclose in a different embodiment that a cross-section of said plug portion (42) normal to said protrusion direction (helical protruding direction) is D-shaped (Fig. 4 and Para. [0033]), wherein the plug portion (42) having a substantially curved rear end (curved side of D-shaped) and a substantially flat forward end (flat side of D-shaped, Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Selby, by forming the cross-section of said plug portion (42) in D-shaped (Fig. 3), for the purpose of providing additional sealing points of contact to improve sealing efficiency (Para. [0004 and 0009]).
However, Selby does not disclose that wherein said fire-resistant material is a composite material comprising a woven ceramic fabric infused with a matrix material comprising silicone.
 Dornfeld teaches a fire-resistant material is a composite material comprising a woven ceramic fabric (Col. 3 lines 29-31) infused with a matrix material comprising silicone (Col. 4 lines 26-34).

However, Selby does not disclose wherein said composite material further comprises a low friction material having a static coefficient of friction of at most 0.15.
Hepfinger teaches a fire-resistant material is a composite material comprising a material having a static coefficient of friction of at most 0.15 (about 0.04, see Claim 8).
It is noted by the Examiner that the prior art to Hepfinger and the instant invention both disclose a fire-resistant material. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Hepfinger is reasonably pertinent to the problem faced by the inventor.
Furthermore, it is noted by the Examiner that the Applicant’s specification is devoid to provide criticality to support the limitation because paragraph [0046] says “The low friction material may have a static coefficient of friction of at most about 0.15”. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Selby, by making said cap portion (52) and said plug portion (42/56) of Selby out of the fabric material with a low coefficient of friction as taught by Hepfinger, for the benefit of making the cap easier to install into the conduit (Para. [0021] last two lines).In addition, it would prevent wear due to chafing or rubbing.
With regard to claim 7, the device of Selby as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Selby in view of Dornfeld low friction material (taught by Dornfeld’s composite material) having said static coefficient of friction of at most 0.15 (about 0.04, see Claim 8 taught by Hepfinger) is positioned at at least one of said first major surface and said second major surface (52 of Selby).
With regard to claim 8, the device of Selby as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Selby in view of Dornfeld and Hepfinger further discloses said low friction material (taught by Dornfeld’s composite material, see 112b rejection above) having said static coefficient of friction of at most 0.15 comprises polyester fiber (Para. [0026] of Hepfinger).
With regard to claim 13, the device of Selby as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Selby further discloses wherein said plug portion (42/56) protrudes from said cap portion (52) at a non-zero angle relative to said cap portion (helical fireseal 42 protrudes in a helical angle that is a non-zero angle relative to cap portion 52 as shown in Fig. 2).
With regard to claim 21, the device of Selby as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Selby further discloses said cap portion (52) defines a first major surface (top surface of 52); and said protrusion direction (axial direction of helical 42 shown in Fig. 2) is normal to said first major surface (top surface of 52, see Fig. 2).
With regard to claim 22, the device of Selby as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Selby further discloses said cap (52) defines a first major surface (top surface of 52).
However, Selby does not disclose said protraction direction at a non-zero angle between 1 and 20 degrees of normal to said first major surface.


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selby in view of Dornfeld and Hepfinger as applied to claim 1 above, and further in view of Simmons et al. (US 7,105,047 B2)
With regard to claim 5, the device of Selby as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. However, they do not disclose that a red iron oxide component.
Simmons teaches a fire resistant material comprising a red iron oxide component (Col. 7 line 27).
.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selby in view of Dornfeld and Hepfinger as applied to claim 1 above, and further in view of Nanba et al. (JP 2008-249156).
With regard to claim 12, the device of Selby as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. However, Selby does not disclose wherein said plug portion and said cap portion are formed as a single monolithic body.
Nanba teaches a fire seal end cap (7) comprising a plug portion (31) and a cap portion (7), wherein the plug portion and the cap portion are formed as a single monolithic body (Fig. 2a).
It is noted by the Examiner that in Applicant’s specification (Para. [0039]), Applicant further disclose a separate body is alternative to a single monolithic body. Furthermore, in accordance with MPEP 2144.04 V B Making Integral, that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. The Examiner notes that merely constructing the cap portion and the plug portion together as one would be germane to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Selby by making the plug portion and the cap portion as a single monolithic body as taught by Nanba, for the purpose of reducing the steps of installing the seal end cap to the pipes, as a result to facilitate the installation process. 

Claims 14, 15, 19, and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selby (US 2011/0272890 A1).
With regard to claim 14, Selby discloses a multi-member assembly (Fig. 1]) comprising a first structural member (fan casing zone, see figure below and Para. [0021]); a second structural member (core zone, see figure below and Para. [0021]) opposed from, and movable relative to, said first structural member (core and fan casing are assembled together, as a result they are movable relative to each other during disassembly and assembly); a crossover seal (static shroud) that comprises a body (body of static shroud) elongated to extend in a lateral direction (figure below) positioned between said first structural member (fan casing zone) and said second structural member (core zone, see Para. [0021] line 4), said crossover seal defining a bore (hollow part within shroud); a fire seal end cap (50) comprising a cap portion (52) defining a first major surface (top surface of 52); a plug portion (42) protruding from said cap portion  (52) along a protrusion direction (helical direction as shown in Fig. 3) either normal to said major surface, or at a non-zero angle (helical fireseal 42 protrudes in a helical angle that is a non-zero angle relative to normal as shown in Fig. 3), positioned such that said plug portion (42) protrudes into said bore (42 protrudes into shroud when 42 is used to seal directly around radial drive shaft, see Para. [0021]) and said cap portion (50) overlaps both said first structural member (fan casing zone) and said second structural member (core zone); and wherein said lateral direction and said protrusion direction are parallel or coincide (lateral direction and helical protruding direction are coincide as shown in Fig. 1 and 2), and wherein a gap (potential air leakage/fire path formed between the join of two parts of each cap member 54, 56, Para. [0029]) defined between the crossover seal and the plug portion (the join of two parts of each cap member 54, 56 are located between the crossover (static shroud) and the plug portion 42, see Fig. 1 and 2).







    PNG
    media_image1.png
    497
    737
    media_image1.png
    Greyscale



However, Selby does not disclose the non-zero angle is between 1 and 20 degrees of normal to said major surface.
It is noted by the Examiner that the Applicant’s specification (Para. [0041]) provides various examples for the orientation between the plug portion and the major surface of the cap portion, such as any angle between 0 to 20 degree relative to normal. However, the specification is devoid to provide any criticality to support the claim limitation “angle between 1 and 20 degrees of normal to said major surface”. Hence, it would have been obvious to one of 
With regard to claim 15, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 14 above. Selby further discloses wherein said fire seal end cap (50) is connected to said crossover seal (aircraft bulkhead) with an adhesive (Para. [0026] line 8, fire seal end cap 50 is connected to crossover seal by fixing flange 60 and component 52 with adhesive).
With regard to claim 19, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 14 above. Selby further discloses a third structural member (radial rotational shaft 34) positioned against said cap portion (Para. [0021]).
With regard to claim 23, Selby discloses a fire seal end cap (50) comprising: a rectilinear cap portion (52 is in rectangular shape) defining a major surface (top surface of 52, Fig. 2); a plug portion (42/56) protruding from said cap portion (in assembly, 42/56 protruding from 52) along a protrusion direction (helical protruding direction, Fig. 2); wherein said cap portion (50) and said plug portion (52) are formed from a fire-resistant material (fireseal 42).

It is noted by the Examiner that the Applicant’s specification (Para. [0041]) provides various examples for the orientation between the plug portion and the major surface of the cap portion, such as any angle between 0 to 20 degree relative to normal. However, the specification is devoid to provide any criticality to support the claim limitation “angle between 1 and 20 degrees of normal to said major surface”. Hence, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the device of Selby by forming the helical plug portion (42) with a protruding angle between 1 and 20 degrees of normal to the major surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the helical protruding angle between 1 and 20 degrees of normal to the major surface which achieves the recognized result of providing a desire compression for the plug portion 42 to assist in better sealing. Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Selby further disclose in a different embodiment that a cross-section of said plug portion (42) normal to said protrusion direction (helical protruding direction) is D-shaped (Fig. 4 and Para. [0033]) and comprises a forward end and a rear end (left and right end of D shape, see Fig. 4), and wherein said forward end is substantially flat (right end of D shape is flat, see Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Selby, by forming the cross-section of said plug portion (42) in D-
With regard to claim 24, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 23 above. Selby further discloses wherein said rear end is curve (left end of D shape is curve, see Fig. 4).
With regard to claim 25, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 23 above. Selby further discloses wherein said plug portion (56) protrudes from said cap portion (52) along a protrusion direction normal to said major surface (top surface of 52, see Fig. 2).
With regard to claim 26, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 23 above. Selby further discloses wherein said protrusion direction (the axial direction of helical protrusion) at a non-zero angle between 1 and 20 degrees of normal to said major surface (top surface of 52, see Fig. 2).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selby as applied to claim 14 above, and further in view of Schell et al. (US 6,435,824 B1).
With regard to claim 16, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 14 above. However, Selby does not disclose where said crossover seal (static shroud) comprises a silicone rubber material, or a foamed material or a foamed, silicone rubber material.
Schell teaches an aircraft engine shroud comprises a foamed material (see title and abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the crossover seal (shroud) of Selby, by incorporating the foamed material as taught by Schell, for the purpose of providing a foam insulation layer that entirely or substantially improving abrasion resistance (Col. 2 lines 33-35).

Claims 17 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selby as applied to claim 14 and 23 above, and further in view of Hepfinger et al. (US 2012/0261157 A1) .
With regard to claim 17, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 14 above. Selby further disclose in a different embodiment that a cross-section of said plug portion (42) normal to said protrusion direction (helical protruding direction) is D-shaped (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Selby, by forming the cross-section of said plug portion (42) in D-shaped (Fig. 3), for the purpose of providing additional sealing points of contact to improve efficiency (Para. [0004 and 0009]).
However, Selby does not disclose that wherein said cap portion and said plug portion are formed from a fire-resistant material comprising a composite material, wherein said composite material further comprises a material having a static coefficient of friction of at most 0.15.
Hepfinger teaches a fire-resistant material is a composite material comprising a material having a static coefficient of friction of at most 0.15 (about 0.04, see Claim 8).
It is noted by the Examiner that the prior art to Hepfinger and the instant invention both disclose a fire-resistant material. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Hepfinger is reasonably pertinent to the problem faced by the inventor.
may have a static coefficient of friction of at most about 0.15”. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cap portion and the plug portion of Selby, by incorporating the fabric material with a low coefficient of friction as taught by Hepfinger, for the benefit of making the cap easier to install into the conduit (Para. [0021] last two lines).In addition, it would prevent wear due to chafing or rubbing.
With regard to claim 27, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 23 above. Selby further discloses wherein said cap portion (52) further defines a second major surface (bottom surface of 52) opposed from said major surface (top surface of 52).
However, Selby does not disclose a material having a static coefficient of friction of at most 0.15 positioned at at least one of said first major surface and said second major surface.
Hepfinger teaches a fire-resistant material is a composite material comprising a material having a static coefficient of friction of at most 0.15 (about 0.04, see Claim 8).
It is noted by the Examiner that the prior art to Hepfinger and the instant invention both disclose a fire-resistant material. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Hepfinger is reasonably pertinent to the problem faced by the inventor.
Furthermore, it is noted by the Examiner that the Applicant’s specification is devoid to provide criticality to support the limitation because paragraph [0046] says “The low friction material may have a static coefficient of friction of at most about 0.15”. Therefore, it would have .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selby as applied to claim 14 above, and further in view of West (US 2012/0104162 A1).
With regard to claim 18, the device of Selby as modified discloses the invention as disclosed in the rejection of claim 14 above. Selby further discloses wherein said second structural member comprises an engine of an aircraft (core zone, Para. [0021]), except said first structural member (fan casing) comprises a pylon.
West teaches an aircraft comprising a first structural comprises a pylon (10 Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Selby, by incorporating the pylon as taught by West on the fan casing of Selby, for the purpose of mounting the engine on the aircraft wing.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the closest prior art used in the rejections above disclose all the structural elements recited in claims 14 and 19. However, the prior art either alone or in combination fails to teaches the third structural member comprises a thrust reverser of an aircraft, wherein the thrust reverser positioned against said cap portion. In addition, with consideration of modifying the prior art to read on the deficiency, it would require structural 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL . ZHOU
Primary Examiner
Art Unit 3752